MANDATE
                      The Fourteenth Court of Appeals
                                    NO. 14-14-00048-CV

Jamie Genender and Critter Stuff, LLC, Appealed from the County Civil Court
Appellants                             at Law No. 1 of Harris County. (Tr. Ct.
 v.                                    No. 1016718). Opinion delivered by
USA Store Fixtures, LLC, Appellee
                                       Justice McCally. Justices Brown and
                                       Wise also participating.

TO THE COUNTY CIVIL COURT AT LAW NO. 1 OF HARRIS COUNTY,
GREETINGS:
        Before our Court of Appeals on December 23, 2014, the cause upon appeal to revise or
reverse your judgment was determined. Our Court of Appeals made its order in these words:
        This cause, an appeal from the judgment in favor of appellee, USA Store Fixtures, LLC,
signed October 16, 2013, was heard on the transcript of the record. We have inspected the record
and find error in the judgment. We therefore REFORM the judgment of the court below to delete
the following paragraph from the judgment:
        It is hereby ORDERED that Jamie Michele Genender and Critter Stuff, L.L.C.,
        jointly and severally, pay to USA Store Fixtures the amount of $38,000,
        representing the reasonable and necessary attorneys’ fees in this case and a
        contingent award of attorneys’ fees in the amount of $20,000 if this case is appealed
        to the Court of Appeals, and $20,000 if this case is appealed to the Supreme Court
        of Texas.
        We order the judgment of the court below AFFIRMED except as modified in this
judgment.
        We order that each party shall pay its costs by reason of this appeal.
        We further order this decision certified below for observance.
        WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf and in all things have it duly recognized, obeyed, and executed.
        WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth Court of
Appeals, with the Seal thereof affixed, at the City of Houston, March 6, 2015.